Citation Nr: 1446077	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-05 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to compensation for incisional hernia under 38 U.S.C. 1151. 

2.  Entitlement to an increased rating in excess of 10 percent for gunshot wound (GSW), great right toe, posttraumatic post-operative sequelae, with limitation of motion.  

3.  Entitlement to service connection for pain on the ball of right foot, claimed as secondary to GSW, great right toe.  


REPRESENTATION

Appellant represented by:	Andrew Wener, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1974 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and December 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  

In August 2013, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in Nashville, Tennessee.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2011 VA medical opinion, the examiner referenced treatment provided to the Veteran at Methodist North Hospital, dated from April 26, 2004 through May 2, 2004, in relation to diverticulitis.  Such records have not been associated with the claims file.  VA has a duty to request all reported relevant private treatment records.  Massey v. Brown, 7 Vet. App. 204 (1994).

Similarly, VA treatment record reflecting treatment for diverticulitis and dating from May 2004 through August 2005 were also referenced in the examination report and also have not been associated with the claims file and must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Such records should include an operation report for a sigmoid resection conducted in August 2004 at the VA Medical Center in Memphis, Tennessee. As these records were clearly available to the VA examiner in December 2011, no addendum opinion is deemed necessary.

With respect to his increased rating claim for GSW, great right toe, the severity of the Veteran's disability was last assessed in an August 2006 VA examination.  The Board finds that a more recent opinion on the current severity of the Veteran's disability will provide for a more adequate determination with respect to the claim.  Cf. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As further development is being undertaken, the Board also finds it appropriate to afford the Veteran a VA examination with respect to his claim of entitlement to service connection for pain in the ball of his right foot.  The Board acknowledges the Veteran failed to report to a VA examination scheduled in December 2011 with respect to the above two claims.  However, the claims file contains no evidence he was sent proper notice of the examination.  Cf. Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (holding that presumption of regularity did not apply to VA notice of examinations).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain all records of his treatment at Methodist North Hospital for his diverticulitis (hernia disability).  If he does not provide authorization then tell him that he may submit the records himself.

If any requested records cannot be obtained, inform the Veteran and tell him what efforts were made to obtain the records and what further action will be taken with regard to his case. 

2.  Obtain and associate with the claims file all outstanding VA treatment records, to include records of treatment being provided at the Memphis VAMC from May 2004 through July 2005, including any operation reports associated with a sigmoid resection performed in August 2004.  

3.  Schedule the Veteran for a VA examination to assess the current severity of his GSW, great right toe, and to determine the likely etiology of pain in the ball of his right foot.  The claims file should be made available to the VA examiner. 

With respect to the claim of service connection for pain in the ball of his right foot, the examiner must opine as to whether it is as least as likely as not (50 percent or greater probability) that any current right foot disorder is proximately due to, or the result of the GSW, great right toe disability.  

The examiner must also opine as to whether it is as least as likely as not (50 percent or greater probability) that any right foot disorder has been aggravated (made permanently worse beyond the natural progression of the disease) by the GSW, great right toe disability.  

The examiner must comment on the significance, if any, of the right metatarsalgia assessment provided by Dr. Richardson in February 2011.

The examiner must provide reasons for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

4.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



